Citation Nr: 1824673	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  12-38 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine and degenerative scoliosis.  


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in a videoconference Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.  


FINDING OF FACT

The Veteran's preexisting lumbar scoliosis is shown to have increased in severity during service beyond any natural progression.


CONCLUSION OF LAW

Service connection for a back disability, to include degenerative disc disease of the lumbar spine and degenerative scoliosis, is warranted.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

It is not disputed that lumbar scoliosis was noted on a March 1968 entrance examination.  As the Veteran's disability preexisted service and was noted on his entrance examination, service connection may only be established by showing that the disability was aggravated by service.

The first Shedden element of service connection is met because the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and degenerative scoliosis, per a July 2017 disability benefits questionnaire (DBQ).  

The second Shedden element is met.  During the July 2017 hearing, the Veteran testified that he first experienced back pain in service due to basic training, PT, and working with vehicles and heavy tools.  August 1969 and November 1969 service treatment records (STR) indicate that the Veteran complained of back pain lasting 12 months, with no history of injury.  The May 1970 separation examination did not reveal scoliosis or abnormalities involving the back.  However, during the July 2017 hearing, the Veteran testified that he did not report any back problems at the time because he did not want to prolong the discharge process due to the circumstances surrounding his hardship discharge.  Resolving doubt in the Veteran's favor, the Board finds that there is sufficient evidence of an in service aggravation.  

The third Shedden element requires medical evidence of a causal relationship between the present disability and the disease or injury aggravated during service.

In March 2014, Dr. M.B. opined at the Veteran's service aggravated and accelerated his scoliosis and led to the development of advanced degenerative disc disease.  However, the Board finds that this opinion holds no probative value as Dr. M.B. stated that the Veteran's May 1970 separation examination referenced scoliosis when, in fact, it did not.  A medical opinion has no probative value if it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In November 2016, Dr. M.B. opined that, based on a review of service and post-service records, it was at least as likely as not that the Veteran's back problems were aggravated by service.  Dr. M.B. stated that scoliosis is an abnormal curvature of the spine and, due to this, increased stress and weight is not equally distributed across the spine, which leads to complications to the discs and muscles supporting the spine.  He stated that the Veteran did not report any spine injuries or physically demanding jobs that required repetitive bending of lifting/carrying of heavy objects after service.  He determined that the Veteran's only risk factor was age, but noted that there was no family history and that medical records and reports of chronic pain pre-dated any age-related risk.  

During the July 2017 hearing, the Veteran testified that his back pain began in service and persisted since service.  He also stated that he has worked as a barber, has not worked any physically intensive jobs since service, has not been in any car accidents, and has not had any injuries relating to the back.

The Board notes that available post-service medical records show that the Veteran did not receive medical treatment for back pain until several years after service: an August 2002 MRI report noted lumbar levoscoliosis and multiple degenerative disc disease with severe disc narrowing and facet arthropathy and a June 2008 VA medical record noted no problems with his back.  In November 2014, the Veteran stated that he received treatment from civilian doctors beginning in the 1970s; however, these records have not been associated with the claims file.  However, the lack of medical records confirming treatment for chronic pain does not constitute clear and unmistakable evidence that the current disability is due to the natural progress of the Veteran's scoliosis.  Notably, Dr. M.B. concluded in the November 2016 letter that the only event in the Veteran's history that could have contributed to such advancement of the lumbar spine condition was service.  

In light of the above, and resolving reasonable doubt in the Veteran's favor, as required, the Board finds that the record shows that the Veteran's back disability was aggravated by service and that service connection is warranted. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


